Citation Nr: 1008872	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for chondromalacia patella of the right knee.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for chondromalacia patella of the left knee.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In January 2007, the RO issued a rating decision 
denying the Veteran's claims of entitlement to evaluations in 
excess of 20 percent disabling for chondromalacia patella of 
the right knee and left knee.  The Veteran submitted new and 
material evidence in connection with these claims in 
September 2007.  See 38 C.F.R. § 3.156(b).  In a November 
2007 rating decision, the RO again denied them.

In October 2009, the Veteran, his wife, and his 
representative testified at a Video Conference hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.

Additional pertinent evidence was received in October 2009.  
The Veteran waived his right to have such evidence considered 
in the first instance by the RO.  See 38 C.F.R. § 20.1304(c).

In accordance with a recent opinion of the Court of Appeals 
for Veterans Claims (Court), TDIU has been included as an 
issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  This issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's 
chondromalacia patella of the right knee was not manifested 
by severe impairment due to recurrent subluxation or lateral 
instability, flexion limited to 15 degrees or less, or 
extension limited to 20 degrees or more.

2.  During the entire period on appeal, the Veteran's 
chondromalacia patella of the left knee was not manifested by 
severe impairment due to recurrent subluxation or lateral 
instability, flexion limited to 15 degrees or less, or 
extension limited to 20 degrees or more.

3.  The Veteran's right knee manifests degenerative changes 
with noncompensable albeit painful limitation of motion.

4.  The Veteran's left knee manifests degenerative changes 
with noncompensable albeit painful limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent 
disabling for chondromalacia patella of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256, 5257,  5260, 5261, 5262, (2009).

2.  The criteria for a rating in excess of 20 percent 
disabling for chondromalacia patella of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256, 5257, 5260, 5261, 5262, (2009).

3.  The criteria for a separate rating of 10 percent, but no 
higher, for degenerative changes of the right knee have been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2009); VAOPGCPREC 09-98 (August 
14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 
1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994); Licthenfels v. Derwinski, 1 
Vet. App. 484 (1991).

4.  The criteria for a separate rating of 10 percent, but no 
higher, for degenerative changes of the left knee have been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2009); VAOPGCPREC 09-98 (August 
14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 
1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994); Licthenfels v. Derwinski, 1 
Vet. App. 484 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

With respect to increased rating claims, VA must provide the 
claimant with generic notice of the evidence needed to 
substantiate the claim, namely evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, and of how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letter dated in November 2006 of the evidence 
required to establish entitlement to an increased rating, the 
evidence not of record necessary to substantiate his claims 
for increased ratings, the Veteran's and VA's respective 
duties for obtaining evidence, and how VA determines 
disability ratings and effective dates.  As this letter fully 
addressed all notice elements, the Board finds that VA's duty 
to notify has been satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records and 
pertinent VA treatment records through March 2008.  The 
Veteran submitted additional evidence in the form of VA 
treatment records dated after March 2008.  Additionally, the 
Veteran was afforded a VA examination in October 2008.

The Board notes that the Veteran waived RO consideration of 
the VA treatment records he submitted in January 2010.  Since 
then, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
the Board finds that all necessary development has been 
accomplished, and no further assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks evaluations in excess of 20 percent 
disabling for chondromalacia patella of the right knee and in 
excess of 20 percent disabling for chondromalacia patella of 
the left knee.  He argues that each knee disability is more 
severe than contemplated by its respective rating evaluation.

Disability evaluations are based upon VA's Schedule for 
Rating Disabilities as set forth in 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific percentage ratings for the 
disabilities.  The percentage ratings represent as far as 
practicably can be determined the average impairment in 
earning capacity due to a service-connected disability.  38 
U.S.C.A. § 1155.  The evaluation assigned is determined by 
comparing the extent to which a Veteran's service-connected 
disability impairs his ability to function under the ordinary 
conditions of daily life, as demonstrated by the Veteran's 
symptomatology, with a schedule of ratings.  Id.; 38 C.F.R. 
§ 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Examination reports must be interpreted, 
and if necessary reconciled, into a consistent picture so 
that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  However, any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate in any increased rating claim 
if distinct time periods with different ratable symptoms can 
be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, 
however, for a Veteran to have separate and distinct 
manifestations attributable to the same injury, which would 
permit a rating under several diagnostic codes.  The critical 
element permitting the assignment of multiple ratings under 
several diagnostic codes is that none of the symptomatology 
for any one of the disorders is duplicative or overlapping 
with the symptomatology of the other disorder.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Diagnostic Codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  Evaluating the disability under several 
diagnostic codes, the Board considers the level of impairment 
of the ability to engage in ordinary activities, including 
employment, and assesses the effect of pain on those 
activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

It should be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, also is 
not dispositive of an issue.  Rather, all evidence must be 
evaluated in arriving at a percentage disability rating.  38 
C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran was granted service connection for chondromalacia 
patella of the right and left knees in a January 1990 rating 
decision.  At that time, a 10 percent disability rating was 
assigned with respect to each knee through the application of 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Each of the 
Veteran's knee disorders was reevaluated as 20 percent 
disabling pursuant to this diagnostic code in a July 1997 
rating decision.  The RO's October 2002, January 2007, and 
November 2007 rating decisions, however, referenced 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5260, in determining that 
these 20 percent ratings were correct.

Diagnostic Code 5010 is the code for arthritis due to trauma.  
Pursuant to this provision, traumatic arthritis is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis is the subject of Diagnostic 
Code 5003.  Under Diagnostic Code 5003, evaluations for 
degenerative arthritis established by X-ray findings shall be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  If, however, rating on this basis results in a 
noncompensable evaluation, the Veteran shall be awarded a 10 
percent evaluation for each major joint or group of minor 
joints affected by limitation of motion, to be combined but 
not added.  Limitation of motion affecting the joint or group 
of joints must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Moreover, in the absence of any limitation of 
motion, X-ray evidence showing involvement of 2 or more major 
joints or 2 or more minor joint groups warrants a 10 percent 
evaluation, and the same with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.130, Diagnostic Code 5003.

Diagnostic Code 5260 addresses limitation of motion with 
respect to flexion.  Flexion limited to 60 degrees warrants a 
0 percent evaluation; flexion limited to 45 degrees warrants 
a 10 percent evaluation; flexion limited to 30 degrees 
warrants a 20 percent rating, and flexion limited to 15 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Diagnostic Code 5261 addresses 
limitation of motion with respect to extension.  Extension 
limited to 5 degrees warrants a 0 percent evaluation; 
extension limited to 10 degrees warrants a 10 percent 
evaluation; extension limited to 15 degrees warrants a 20 
percent evaluation; extension limited to 20 degrees warrants 
a 30 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 45 
degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  The normal range of motion for the 
knee is from 140 degrees flexion to 0 degrees extension.  38 
C.F.R. § 4.71, Plate II.

Separate evaluations are assigned where the Veteran has both 
a limitation of flexion and a limitation of extension of the 
same knee to adequately compensate the Veteran for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability.  Severe impairment due to recurrent subluxation 
or lateral instability results in a 30 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

A Veteran who has instability and arthritis of the knee may 
be evaluated separately under Diagnostic Codes 5257 and 5003; 
receipt of a percentage rating under both Diagnostic Codes 
does not amount to pyramiding under 38 C.F.R. § 4.14.  
VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 
(1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994); 
Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

Several other Diagnostic Codes, which provide for higher 
ratings then presently assigned, are potentially applicable 
to the Veteran's chondromalacia patella of the right and left 
knees.  Pursuant to Diagnostic Code 5256 for ankylosis of the 
knee, a 30 percent rating is warranted for favorable angle in 
full extension, or in slight flexion between 0 and 10 
degrees.  Ankylosis in flexion between 10 and 20 degrees 
warrants a rating of 40 percent, while in flexion between 20 
and 45 degrees warrants a rating of 50 percent.  A 60 percent 
rating is warranted only for extremely unfavorable ankylosis, 
in flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.  For impairment of the tibia and 
fibula, Diagnostic Code 5262 requires malunion that results 
in marked knee or ankle disability for a 30 percent rating.  
Nonunion of the tibia and fibula with loose motion requiring 
a brace merits a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

The Veteran sought treatment for bilateral knee pain at the 
VA Medical Center (VAMC) in Memphis, Tennessee, and the VA 
Memphis South Community Based Outpatient Clinic (CBOC).  In 
September 2005, a VA physician noted that despite frequent 
swelling and significant knee pain, the Veteran still appears 
able to work.

The Veteran complained that his knees were getting worse in 
March 2006.  He was referred to the VA Orthopedics 
Department.  Upon examination, the Veteran displayed a mild 
antalgic gait.  He had full range of motion without 
difficulty, although mild patellofemoral crepitus was noted 
with flexion and extension.  No swelling, effusion, erythema, 
or bony abnormalities were noted.  The Veteran experienced 
some tenderness upon palpation.  Magnetic resonance imaging 
(MRI) scans revealed an oblique tear in the posterior horn 
medial meniscus bilaterally.  Small joint effusion was noted 
with respect to the right knee, while the left knee contained 
moderate size joint effusion and multiple large calcified 
bodies.  The Veteran was given injections in both knees, and 
verbalized immediate relief.

In August 2006, the Veteran again was seen by VA regarding 
his knees.  Upon examination, there was moderate effusion of 
the left knee and trace effusion of the right knee.  The 
Veteran experienced tenderness upon palpation.  Surgery was 
discussed, but the Veteran was not interested in pursuing 
that option.

The Veteran was afforded a VA examination in January 2007.  
He reported daily bilateral knee pain, with the left knee 
being worse than the right knee.  He rated his pain as an 8 
out of 10 with respect to his right knee and a 10 out of 10 
with respect to his left knee.  The Veteran indicated that he 
has occasional flareups.  He further indicated that his knees 
feel like they give out and lock up on him daily.  He denied 
episodes of dislocation and recurrent subluxation.  The 
Veteran stated that rest and pain medicine relieve his 
symptoms and that occasionally he also will use a cane.  He 
noted that he has a desk job and that he would be unable to 
perform a job that required him to be on his feet.  Upon 
examination, the Veteran's range of motion was from 5 degrees 
of extension to 100 degrees of flexion in his right knee and 
from 5 degrees of extension to 95 degrees of flexion in his 
left knee.  Range of motion decreased to 15 degrees of 
extension and 90 degrees of flexion with repetition due to 
fatigue and pain in the left knee.  In the right knee, no 
additional limitation was noted with repetition.  Both of the 
Veteran's knees were tender upon palpation.  No effusion or 
instability was noted in either knee.  The examiner reviewed 
X-rays taken in June 2006 and noted that they showed 
narrowing of the medial joint line, osteophytes, and 
calcified intraarticular loose bodies in each knee.  The left 
knee also showed calcification.  The examiner diagnosed the 
Veteran with moderate degenerative joint disease with 
narrowing of the medial compartments in the right knee and 
the left knee.

The Veteran presented to VA in April 2007 with persistent 
knee pain.  He indicated that he is "making it" working but 
is having significant pain during the day.  In May 2007, the 
Veteran complained of left knee pain.  Upon examination, he 
had a mild antalgic gait.  The left knee was normally 
aligned, and there was no swelling or effusion.  The 
Veteran's range of motion was 0 degrees to 110 degrees 
without difficulty, although mild patellofemoral crepitus and 
grinding were noted with flexion and extension.  Upon 
palpation, the Veteran did not verbalize tenderness.  The VA 
physician recommended that the Veteran begin heat and ice 
therapy.

VA received a letter from one of the Veteran's VA physicians 
dated in September 2007.  The physician indicated that the 
Veteran has multiple ligamentous and tendonous abnormalities 
associated with chronic degenerative knee changes, which have 
resulted in recurrent bilateral knee effusions.  The 
physician opined that the Veteran's knee disorders will 
continue to slowly worsen with time and restrict his ability 
to perform activities of daily living.

The Veteran was afforded a VA examination in October 2008.  
The Veteran reported locking, popping, catching, and daily 
pain in both knees.  He also reported difficulty squatting as 
well as standing or walking for a prolonged period.  The 
Veteran denied any acute trauma to or surgery on either knee.  
He stated that he uses a cane but not braces.  He also stated 
that he takes anti-inflammatories, which help to some extent.  
Upon examination, the Veteran's range of motion was from 0 
degrees to 130 degrees in both knees.  The Veteran 
experienced pain and mild to moderate crepitus bilaterally 
throughout the arc of motion.  There was no change in these 
findings with repetition. Both knees were tender on 
palpation.  However, there was no effusion, and the Veteran's 
knees were stable.  X-rays of the right knee showed mild to 
moderate degenerative joint disease while X-rays of the left 
knee revealed moderate degenerative joint disease with 
evidence of osteochondral loose bodies.  The examiner 
diagnosed the Veteran consistent with these X-ray findings 
and opined that the Veteran's knee disorders would make it 
difficult for him to perform heavy type duty.  The examiner 
also opined that pain could produce some additional 
limitation of motion, particularly if the Veteran was on his 
feet all day.  However, he could not quantify such additional 
limitation with any degree of medical certainty.

In July 2009, the Veteran was seen in the Emergency 
Department of the VAMC in Memphis, Tennessee, with bilateral 
knee pain.  No deformity of the knees was noted upon 
examination.  There also was no effusion, crepitus, erythema, 
or bony hypertrophy.  While the Veteran had good range of 
motion in both knees, he experienced pain with movement.  As 
a result, he was diagnosed with chronic knee pain.

The Veteran, his wife, and his representative testified at a 
Video Conference hearing in October 2009.  The Veteran stated 
that his knees swell and cause him daily, constant pain which 
prevents him from standing or walking for too long.  He 
indicated that he sometimes takes off work because of his 
knees and that on one occasion he had to take off an entire 
week from work.  He noted that his knees will not allow him 
work full time, and that he currently works part time at a 
temporary job.  The Veteran's wife testified that the Veteran 
has knee problems and is not as active as he used to be 
because of his knees.

In light of the evidence of record, the Board finds that 
several Diagnostic Codes that provide for ratings higher then 
the presently assigned 20 percent ratings are inapplicable to 
the Veteran's chondromalacia patella of the right knee and 
chondromalacia patella of the left knee.  Diagnostic Code 
5256 is not relevant, as there is no indication of ankylosis 
in either knee.  And there is no basis for an evaluation 
under Diagnostic Code 5262 exists because there is no finding 
of impairment of the tibia and fibula of either leg.  

As noted above, the Veteran's right and left knee disorders 
initially were rated pursuant to Diagnostic Code 5257 and 
subsequently were rated pursuant to Diagnostic Codes 5010 and 
5260.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  
In this case, the Board finds that Diagnostic Code 5257 most 
accurately addresses the Veteran's symptomatology during the 
entire period on appeal.  While the Veteran experienced pain 
on movement and occasionally displayed limited range of 
motion with respect to both knees, he reported that his knees 
give out and lock up on him daily.

The Board finds that entitlement to an evaluation in excess 
of 20 percent disabling for chondromalacia patella of either 
knee is not warranted under Diagnostic Code 5257.  At no 
point during the period on appeal does the Veteran's right or 
left knee manifest severe impairment due to lateral 
instability or recurrent subluxation.  The Veteran complained 
that his knees give out, lock up, and catch daily.  A MRI 
conducted in March 2006 revealed a meniscal tear in each 
knee.  Multiple ligamentous and tendonous abnormalities also 
were noted in a September 2007 VA treatment record.  However, 
the Veteran denied episodes of recurrent subluxation at his 
January 2007 VA examination, and no instability was found 
then.  The Veteran's knees also were stable at his October 
2008 VA examination.  Considering this evidence as a whole, 
the Board finds that the Veteran manifests symptomatology of 
moderate impairment encompassed by his current 20 percent 
ratings for each knee.

An evaluation in excess of 20 percent disabling for the 
Veteran's chondromalacia patella of either knee also is not 
warranted under Diagnostic Code 5258.  While addressing the 
Veteran's frequent episodes of locking and pain, this 
Diagnostic Code provides for a maximum disability rating of 
20 percent.  As these symptoms are considered under 
Diagnostic Codes 5257, for which the Veteran is already 
receiving 20 percent ratings for each knee, application of 
Diagnostic Code 5258 is precluded as pyramiding under 38 
C.F.R. § 4.14.  See also VAOPGCPREC 09-98 (August 14, 1998), 
63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 
62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. 
App. 259 (1994); Licthenfels v. Derwinski, 1 Vet. App. 484 
(1991).

The Board has considered whether Diagnostic Codes 5260 and 
5261 may afford the Veteran ratings in excess of 20 percent 
disabling for his right or left knee disorder.  In this 
regard, the Board notes that the Veteran's knees did not 
manifest flexion limited to 15 degrees or less or extension 
limited to 20 degrees or more at any time on appeal.  The 
Veteran had full flexion and extension in both knees in March 
2006.  In January 2007, his flexion was limited to 100 
degrees in the right knee and 95 degrees in the left knee.  
His extension was limited to 5 degrees with respect to both 
knees.  In April 2007, the Veteran's range of motion in his 
left knee was from 0 degrees to 110 degrees.  His range of 
motion similarly was from 0 degrees to 130 degrees in both 
his left knee and right knee in October 2008.  In July 2009, 
the Veteran was noted to have good range of motion in both 
knees.  This evidence shows that while the Veteran 
experienced some limitation of motion in both knees, such 
limitation did not rise to the level necessary for 
compensable ratings, let alone ratings in excess of 20 
percent disabling, under Diagnostic Code 5260 and Diagnostic 
Code 5261.

Further, a disability rating in excess of 20 percent 
disabling for chondromalacia patella of the right knee and 
left knee is not warranted for functional loss due to 
weakness, fatigability, incoordination, or pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  
The evidence includes the Veteran's complaints of flareups in 
each knee.  No additional range of motion loss, however, was 
noted following repeated flexion and extension testing of the 
Veteran's right knee at any point.  With respect to the 
Veteran's left knee, reduction of range of motion following 
repetitive use occurred on only one occasion during the past 
4 years.  In January 2007, the Veteran's flexion decreased 
from 100 degrees to 90 degrees and extension decreased from 5 
degrees to 15 degrees.  As such, the Board finds that the 
Veteran's left knee disorder most nearly approximates the 
criteria for a noncompensable rating as described above.

The Board also has considered whether Diagnostic Code 5010, 
and thus Diagnostic Code 5003, may afford the Veteran 
separate ratings for arthritis of the right and left knees.  
Given the Board's conclusion above that the Veteran 
experienced noncompensable limitation of motion in each knee, 
entitlement to such separate ratings requires that the 
evidence include X-ray findings of arthritis and objective 
confirmation of the limitation of motion.

The Board finds that both of these requirements have been 
satisfied here.  X-rays taken in June 2006 revealed narrowing 
of the medial joint line, osteophytes, and calcified 
intraarticular loose bodies in both knees, as well as 
calcification in the left knee.  X-rays taken in October 2008 
revealed mild to moderate degenerative joint disease in the 
right knee and moderate degenerative joint disease with 
evidence of loose osteochondral bodies in the right knee.  As 
all of these findings are indications of arthritis, the 
Veteran was diagnosed with bilateral degenerative joint 
disease.  With respect to the second requirement, objective 
confirmation of the Veteran's limitation of motion in each 
knee is prevalent in the record.  The Veteran complained 
continuously of significant bilateral knee pain.  VA 
physicians confirmed that the Veteran experienced pain 
throughout the entire range of motion in each knee in October 
2008 and July 2009.  Crepitus and grinding throughout the arc 
of motion of both knees also were noted by VA physicians, as 
were swelling and effusion to a lesser extent.  Having 
satisfied the necessary requirements, the Veteran is entitled 
to a separate 10 percent rating for painful degenerative 
changes of the right knee and a separate 10 percent rating 
for painful degenerative changes of the left knee under 
Diagnostic Codes 5010 and 5003.

In sum, the preponderance of the evidence supports 
continuance of 20 percent ratings for the Veteran's 
chondromalacia patella of the right knee and chondromalacia 
patella of the left knee and the award of separate 10 percent 
ratings, but no greater, for degenerative changes in each 
knee.  To this extent, and only to this extent, the appeal is 
granted.

As there appears to be no identifiable period on appeal 
during which the Veteran's right or left knee disorder 
manifested symptoms meriting a disability rating in excess of 
those set forth above, staged ratings are not warranted in 
the present case.

Consideration of whether the Veteran's chondromalacia patella 
of either knee reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a 
compensable evaluation on an extraschedular basis under 38 
C.F.R. § 3.321(b) is part and parcel of the issue of TDIU, 
which is being remanded below.


ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for chondromalacia patella of the right knee is 
denied.

Entitlement to an evaluation in excess of 20 percent 
disabling for chondromalacia patella of the left knee is 
denied.

A separate 10 percent rating for degenerative changes of the 
right knee is granted, subject to the laws and regulations 
governing monetary awards.

A separate 10 percent rating for degenerative changes of the 
left knee is granted, subject to the laws and regulations 
governing monetary awards.


REMAND

As indicated in the introduction, the Board has included TDIU 
as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In Rice, the Court held that TDIU is part 
and parcel to a claim for an increased rating when the 
claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which the increased rating is sought.  Id. at 445.  Here, the 
Veteran told a VA examiner in January 2007 that he has a desk 
job and would be unable to perform a job that required him to 
be on his feet.  In October 2009, he testified at his Video 
Conference hearing that he misses work, sometimes for up to a 
week, because of his knees.  He also testified that his knees 
prevent him from obtaining a full time job, and that he 
currently works only part time at a temporary job.  The 
evidence of record similarly indicates that the Veteran 
experiences difficulty working because of his knee disorders.  
VA treatment notes in September 2005 and April 2007 note that 
the Veteran continues to work despite significant knee pain.  
A VA examiner opined after examining the Veteran in October 
2008 that the Veteran's knees make it difficult for him to 
perform heavy type duty.  Accordingly, the Board finds that 
the Veteran and the evidence have reasonably raised the issue 
of entitlement to TDIU.  However, appellate review of the 
TDIU element of the Veteran's claim at this time would be 
premature.

In this regard, the Veteran should be sent a VCAA notice 
letter for the TDIU element of his claim before it is 
adjudicated.  This letter should notify the Veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate 
TDIU.  The notice should also indicate what information or 
evidence should be provided by the Veteran, to include a 
formal application form and an employment information form, 
and what information or evidence VA will attempt to obtain on 
the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In 
addition, this letter should be compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), by including information 
on how VA determines disability ratings and effective dates, 
keeping in mind that TDIU is part of an increased rating 
claim.

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Id.

If the ratings for a Veteran's disabilities fail to meet 
either of these threshold percentage rating requirements, a 
TDIU may still be assigned on an extraschedular basis.  38 
C.F.R. § 4.16(b).  As before, the Veteran must be unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  Id.  However, 
subjective factors such as employment history and educational 
and vocational attainment are taken into account in making 
this determination.  Id.

Here, the Veteran's service-connected chondromalacia patella 
of the right knee and service-connected chondromalacia 
patella of the left knee do not satisfy the minimum 
percentage requirements set forth in 38 C.F.R. § 4.16(a).  
Given the Veteran's numerous statements and the evidence of 
record indicating that the Veteran's knees cause him 
employment difficulties, however, the Board finds that 
assignment of a TDIU may be warranted on an extraschedular 
basis.  Fulfillment of VA's duty to assist therefore requires 
provision of a medical examination and opinion.  An opinion 
on whether it is at least as likely as not that the Veteran's 
bilateral chondromalacia patella renders him unable to secure 
or follow a substantially gainful employment can be rendered 
only after an examination.  Without such an opinion, the 
Veteran's claim cannot be adjudicated.  As such, the Board 
has no discretion and must remand this matter to afford the 
Veteran a VA examination, the report for which must render an 
opinion on the above issue.  See 38 U.S.C.A. § 5103A; see 
also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
letter should explain what information or 
evidence (medical or lay) is necessary to 
substantiate the TDIU element of the 
Veteran's claim.  It should indicate the 
information and evidence that is to be 
provided by the Veteran, including a 
formal application form and an employment 
information form, and that VA will 
attempt to obtain on his behalf.  It also 
should include information concerning the 
assignment of disability ratings and 
effective dates, keeping in mind that 
TDIU is part of an increased rating 
claim.

2.  Review the Veteran's claims file and 
undertake any additional development 
indicated, to include obtaining and 
associating with the claims file any 
additional pertinent records identified 
by the Veteran during the course of the 
remand.

3.  After completion of the above 
development, and regardless of whether 
the Veteran responds to the VCAA 
notification letter to be prepared 
pursuant to paragraph 1, arrange for 
the Veteran to undergo an appropriate 
VA examination.  The claims file should 
be made available to and reviewed by 
the examiner, and the examiner should 
note such review in an examination 
report.  All indicated studies deemed 
necessary should be performed, and all 
findings should be reported in detail.  
The examiner should opine as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that 
the Veteran's service-connected 
chondromalacia patella of the right 
knee and service-connected 
chondromalacia patella of the left knee 
render him unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for all opinions 
expressed should be provided in a 
legible report.

4.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


